NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 21, 2018* 
                                  Decided May 21, 2018 
                                              
                                          Before 
 
                              JOEL M. FLAUM, Circuit Judge 
                              
                              MICHAEL S. KANNE, Circuit Judge 
                          
                             DIANE S. SYKES, Circuit Judge 
 
 
No. 17‐3240 
 
LARRY SCRUGGS JR.,                            Appeal from the United States District 
      Plaintiff‐Appellant,                    Court for the Eastern District of Wisconsin. 
                                               
      v.                                      No. 17‐C‐0157 
                                               
WAUWATOSA SAVINGS BANK, et al.,               Lynn Adelman, 
      Defendants‐Appellees.                   Judge. 
 

                                        O R D E R 

            Ten years ago Wauwatosa Savings Bank foreclosed a mortgage on properties 
owned by Advanced Properties and Investments, LLC. Since then, Larry Scruggs—
Advanced Properties’ sole shareholder—repeatedly has sued the bank, seeking to 
recover in his name for his company’s alleged injuries. Barred from filing any more 
cases against the bank without the state court’s permission, Scruggs now turns to 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17‐3240                                                                       Page 2 
 
federal court, arguing that the bank committed fraud during the foreclosure 
proceedings and violated federal law. The district judge dismissed Scruggs’s action for 
lack of standing and imposed sanctions under Federal Rule of Civil Procedure 11. 
His reasoning is sound, so we affirm the judgment. 

       In 2007, Wauwatosa Savings Bank (now WaterStone Bank SSB) named Scruggs 
and Advanced Properties in a state‐court foreclosure action. The bank attached to the 
complaint the mortgage document, which listed four properties, and an “Affidavit of 
Correction” that added three more. (According to Scruggs, the affidavit was served on 
him but omitted from the bank’s state‐court filing.) Scruggs and Advanced Properties 
did not respond, and the judge entered a default judgment. The bank then successfully 
moved to dismiss Scruggs from the action because he was not a titleholder of the 
mortgaged properties, leaving only Advanced Properties. The judge later entered an 
order confirming the sheriff’s sale of the properties.   

       Scruggs sought to reopen the foreclosure action several months later, acting on 
his own behalf and purportedly on behalf of Advanced Properties. The Wisconsin court 
denied that motion, concluding that Scruggs lacked standing because he was not a 
party to the judgment and, as a nonlawyer, he could not represent Advanced 
Properties. Wauwatosa Savings Bank v. Scruggs, Nos. 2010AP1271, 2010AP1858, 2011 WL 
4445831 (Wis. Ct. App. Sept. 27, 2011). Scruggs again tried to reopen, to no avail. 
Wauwatosa Savings Bank v. Scruggs, No. 2013AP2635, 2014 WL 5835810 (Wis. Ct. App. 
Nov. 12, 2014) (imposing sanctions); see also Wauwatosa Savings Bank v. Scruggs, 
No. 2015AP1267, 2016 WL 8605047 (Wis. Ct. App. Apr. 11, 2016) (imposing additional 
sanctions for reasserting frivolous arguments). 

       Scruggs next went to federal court, but the suit was short‐lived. He alleged that 
the bank had lied to the state court by saying that the bank had properly served Scruggs 
and had attached the “Affidavit of Correction” to its court filings. Scruggs also accused 
the bank of denying him access to the courts. He invoked provisions under the 
Constitution, the Fair Debt Collection Practices Act, 15 U.S.C. § 1692e; and the Racketeer 
Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962. The district judge granted 
the bank’s motion to dismiss. He reasoned that Scruggs lacked Article III standing 
because the indirect injury that he suffered as a shareholder of Advanced Properties 
was insufficient to confer standing. Moreover, the judge noted, Scruggs had suffered no 
personal liability from the foreclosure. And, the judge added, Scruggs’s proposed 
federal‐statute claims all were frivolous. Then, because of Scruggs’s litigation history 
and the frivolousness of his suit, the judge granted the bank reasonable attorney’s fees 
and expenses under Rule 11 and warned Scruggs against filing further frivolous papers. 
No. 17‐3240                                                                              Page 3 
 
        Scruggs now appeals, arguing unpersuasively that he has standing. He observes 
that he guaranteed Advanced Properties’ mortgage, but his status as guarantor of a note 
does not create standing. Guarantors, like creditors, suffer at most an injury derivative 
to the debtor. That is not enough to confer standing, especially when, as here, the 
guarantor does not allege that the guarantee personally cost him money (in this case, 
because the bank never enforced the guarantee). See Mid‐State Fertilizer Co. v. Exchange 
Nat’l. Bank of Chicago, 877 F.2d 1333, 1335–36 (7th Cir. 1989) (“[C]reditors cannot recover 
directly for injury inflicted on a firm, so guarantors as potential creditors likewise 
cannot recover.”); see also Frierdich v. United States, 985 F.2d 379, 382 (7th Cir. 1993) 
(observing that a guarantor has a “practical stake” in “the property of the person whose 
debts he has guaranteed,” but not enough “to act as if he owned the property”).   

        Nor does Scruggs have standing as a shareholder; Advanced Properties must 
pursue actions on behalf of its own interests. See Rawoof v. Texor Petroleum Co., 521 F.3d 
750, 757 (7th Cir. 2008) (“[A] shareholder generally cannot sue for indirect harm he 
suffers as a result of an injury to the corporation.”). Scruggs replies that he has a 
“personal right” to challenge Wisconsin’s foreclosure statutes. But without a personal 
injury, which his status as a shareholder in this case does not create, he may not do so. 
See Lujan v. Def. of Wildlife, 504 U.S. 555, 573–76 (1992) (plaintiff must raise more than a 
“generally available grievance;” federal jurisdiction requires particularized injury in 
fact from which plaintiff seeks relief). With no Article III standing, the district judge 
rightly dismissed the suit. 

        The district judge also did not abuse his discretion in imposing sanctions. He 
permissibly relied on Scruggs’s litigation history and his frivolous replay of his failed 
state‐court arguments to impose reasonable attorney fees and expenses. See Bethesda 
Lutheran Homes & Servs., Inc., v. Born, 238 F.3d 853, 859 (7th Cir. 2001) (sanctions merited 
for filing federal claims already resolved by prior litigation); Bacon v. Am. Fed’n of State, 
Cty., & Mun. Emps. Council, No. 13, 795 F.2d 33, 35 (7th Cir. 1986) (“[W]hen a layman 
persists in a hopeless cause long after it should have been clear to him, as a reasonable 
(though not law‐trained) person, that his cause was indeed hopeless, sanctions should 
be imposed ….”). And we now warn Scruggs: If he continues to file frivolous papers, he 
will be fined and any papers that he attempts to file in any court of this circuit will be 
returned unfiled until that sanction is paid. See Support Sys. Int’l, Inc., v. Mack, 45 F.3d 
185, 186 (7th Cir. 1995). 

       Accordingly, the judgment is AFFIRMED.